UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-6524


JEREMY FONTANEZ,

                    Petitioner - Appellant,

             v.

JOSEPH COAKLEY, Warden,

                    Respondent - Appellee.



                                      No. 17-6664


JEREMY FONTANEZ,

                    Petitioner - Appellant,

             v.

JOSEPH COAKLEY, Warden,

                    Respondent - Appellee.



Appeals from the United States District Court for the Northern District of West Virginia,
at Wheeling. Frederick P. Stamp, Jr., Senior District Judge. (5:14-cv-00077-FPS-MJA)


Submitted: September 25, 2017                                 Decided: October 6, 2017
Before GREGORY, Chief Judge, and MOTZ and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jeremy Fontanez, Appellant Pro Se. Tara Noel Tighe, Assistant United States Attorney,
Wheeling, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Jeremy Fontanez, a federal prisoner, appeals the district court’s orders granting

relief on his 28 U.S.C. § 2241 (2012) petition and affirming his right to withdraw from

the Inmate Financial Responsibility Program at any time, and denying his motion to

clarify. We have reviewed the record and find no reversible error. Accordingly, we

affirm. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.



                                                                           AFFIRMED




                                          3